   Case 1:20-cr-00172-LO Document 1 Filed 07/28/20 Page 1 of 3 PageID# 1



                                                                                           FILED
                                                                                      IN OPEN COURT

                     IN THE UNITED STATES DISTRICT COUF
                     FOR THE EASTERN DISTRICT OF VIRGI>
                                                                                    Under
                                      Alexandria Division                  •V CLERK, U.S. DISTRICT COURT
                                                                                   ALEXANDRIA, VIRGINIA

UNITED STATES OF AMERICA                            Criminal No. I:20-CR-172


       V.
                                                    Count 1: 21 U.S.C. §§ 841(a)(1), 846
                                                   (Conspiracy to Distribute Anabolic
PATRICK CARL ACOSTA,                                Steroids)
  a/k/a:  "Norse,"
                                                    Count 2: 18 U.S.C. § 1956(h)
JAMIE DEAN STROMER,                                 (Conspiracy to Commit Money Laundering)

and JOSHUA J. PALMER                                Forfeiture: 21 U.S.C. § 853

       Defendants.


                                        INDICTMENT


                            July 2020 Term—at Alexandria, Virginia
                                          COUNT ONE
                          {Conspiracy to Distribute Anabolic Steroids)

THE GRAND JURY CHARGES THAT:

       Beginning at least in approximately 2014, and continuing up to and including July 2020,
the exact dates being unknown, in the Eastern District of Virginia and elsewhere, the defendants
PATRICK CARL ACOSTA, JAMIE DEAN STROMER, and JOSHUA J. PALMER did
unlawfully, knowingly, and intentionally combine, conspire, confederate, and agree with each
other and others, known and unknown to the Grand Jury, to unlawfully, knowingly, and
intentionally distribute anabolic steroids, a Schedule III controlled substance.
       (In violation of21 U.S.C. §§ 841(a)(1) and 846.)
Case 1:20-cr-00172-LO Document 1 Filed 07/28/20 Page 2 of 3 PageID# 2
Case 1:20-cr-00172-LO Document 1 Filed 07/28/20 Page 3 of 3 PageID# 3
